___________

                                     No. 96-2721
                                     ___________


In re: Swanson Farms,                    *
                                         *
              Debtor.                    *
                                         *
----------------                         *
                                         *
Swanson Farms,                           *   Appeal from the United States
                                         *   District Court for the
              Appellant,                 *   Western District of Missouri.
                                         *
     v.                                  *           [UNPUBLISHED]
                                         *
United States of America                 *
("FmHA"),                                *
                                         *
              Appellee.                  *

                                     __________

                        Submitted:   December 17, 1996

                           Filed:    January 6, 1997
                                     __________

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.

                                     ___________


PER CURIAM.


     Swanson Farms appeals the district court's1 grant of summary judgment
for lack of subject matter jurisdiction.           We conclude that, although the
district court should have dismissed the case under Federal Rule of Civil
Procedure 12(b)(1) (lack of subject matter jurisdiction) rather than
through summary judgment, the case was properly dismissed.           Accordingly,
we affirm the judgment of the




     1
      The Honorable Howard F. Sachs, United States District Judge
for the Western District of Missouri.
district court.   See 8th Cir. R. 47(b).


     A true copy.


           Attest:


                  CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -2-